                                                      JS-6
 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                            EASTERN DIVISION
11
                                       )
12                                     ) Case No.: EDCV 18-00786-CJC(SPx)
     PAUL BULLARD,                     )
13                                     )
                                       )
14             Plaintiff,              )
                                       )
15        v.                           )
                                       )
16                                     )
     CHARTER COMMUNICATIONS, LLC, ) JUDGMENT
17                                     )
     CHARTER COMMUNICATIONS, INC., )
18   and DOES 1 through 25, inclusive, )
                                       )
19                                     )
               Defendants.             )
20                                     )
                                       )
21                                     )
                                       )
22

23

24

25

26

27

28


                                       -1-
 1         This action came on for hearing before the Court on April 15, 2019, on a Motion
 2   for Summary Judgment, and the evidence presented having been fully considered, the
 3   issues having been duly heard, and a decision having been duly rendered,
 4

 5         IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that the action
 6   be dismissed on the merits, and that Defendants recover their costs.
 7

 8

 9         DATED:       April 16, 2019
10                                                __________________________________
11                                                      CORMAC J. CARNEY
12                                                UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
